Whitfield, O. J.,
delivered the opinion of the court.
The testimony of Voltz and of Aills set out clearly and explicitly the conversation had between Voltz, Harvey, and Renno; Aills being present and hearing same. That conversation, as detailed by Aills, is in substance as follows: That Ren-
*176no and Harvey were having a conversation about this insurance. “They appeared to’ be looking over some papers. Renno said :• ‘If you insui’e me, I want you to insure me; and when this expires, I want you to reinsure me.’ And they talked along that way in conversation, I suppose, about five minutes. Harvey said to Renno: Hf you will trust your business, or turn over your insurance, to me, we [that is, Harvey and Yoltz] will keep you insured. We will look after you and keep it insured.. Your place will be insured, and we will keep it insured. You need not be uneasy; just leave it to us.’ ” Yoltz testified to-the same conversation, in substance, except that he makes it perhaps more explicit and full even than Aills. The effect of this conversation, which was not testified to in the former trial by Yoltz, who was then a witness, and which was never testified' to by Aills until this trial, Aills never having been introduced' before, was to make an entirely different state of case; on the testimony, from that presented by the former record — a state-of case by which the liability of the appellant clearly appears. The learned chancellor reviewed the testimony of these two witnesses as a question of fact in the case, and, we may say, all-controlling fact, and entered a decree, evidently on account of their testimony, changing tire case entirely from what it was before, in favor of the appellee. Neither of these witnesses was in any -way impeached in any mode known to the law, and Aills seems to be a reputable merchant, and both Aills and Yoltz testify that they have no interest whatever in the case.
Under these circumstances, we think the decree of the chancellor, finding the facts as he did, is correct, and the decree is affirmed.